USCA11 Case: 20-13162     Date Filed: 07/08/2021   Page: 1 of 5



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13162
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:14-cr-60256-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAIME FERNANDO SANCHEZ,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                                (July 8, 2021)

Before MARTIN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13162       Date Filed: 07/08/2021   Page: 2 of 5



      Jaime Fernando Sanchez, proceeding pro se, challenges the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c). After

careful review, we affirm.

                                         I.

      Sanchez is serving a 168-month sentence imposed after he pled guilty to

conspiracy to commit mail and wire fraud in 2014. In June 2020, Sanchez sought

compassionate release, arguing that a variety of factors constituted extraordinary

and compelling reasons warranting his release. As relevant to this appeal, he

argued that: (1) his medical conditions rendered him particularly vulnerable to

COVID-19; and (2) his sentence was much harsher than comparable defendants,

constituting an unwarranted sentencing disparity.

      The district court denied Sanchez’s motion. The district court reasoned first

that it was bound by the extraordinary and compelling reasons listed in United

States Sentencing Guideline § 1B1.13, which describes age, familial, and medical

reasons that warrant release. And while Sanchez does have medical problems,

including that he is a former smoker, HIV-positive, and suffers from “muscle

wasting,” those conditions do not qualify him for relief under the policy statement.

Second, the district court explained that Sanchez’s sentence did not reflect a

sentencing disparity, because the ostensible comparator defendant was not eligible

for the same enhancements as Sanchez and had benefited from a substantial


                                          2
            USCA11 Case: 20-13162      Date Filed: 07/08/2021   Page: 3 of 5



downward variance as recommended by the government. This is Sanchez’s

appeal.

                                          II.

        We review the district court’s denial of a motion for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A) for an abuse of discretion. United States v.

Harris, 989 F.3d 908, 911 (11th Cir. 2021). The district court abuses its discretion

when it applies an incorrect legal standard, follows improper procedures, or makes

clearly erroneous findings of fact. United States v. Khan, 794 F.3d 1288, 1293

(11th Cir. 2015).

        Sanchez makes two arguments on appeal. First, he says the district court

abused its discretion when it found that his medical conditions did not warrant

compassionate release. Second, he says the district court erred in finding that he

was not the victim of an unwarranted sentencing disparity. We address each in

turn.

          First, a defendant’s medical conditions present extraordinary and

compelling reasons warranting compassionate release only when the conditions

“substantially diminish[] the ability of the defendant to provide self-care within the

environment of a correctional facility” and the defendant is not expected to recover

from the conditions. USSG § 1B1.13 cmt. n.1(A)(ii). The government has

recognized that a number of conditions that would not ordinarily meet that


                                           3
          USCA11 Case: 20-13162       Date Filed: 07/08/2021   Page: 4 of 5



standard currently constitute extraordinary and compelling reasons warranting

release as a result of the COVID-19 pandemic. These include numerous

respiratory conditions, heart conditions, smoking, diabetes, and other chronic

illnesses. But even taking into account these additional medical conditions,

Sanchez does not meet the standard for compassionate release due to a medical

condition. While he is a former smoker, there is no evidence that he currently

smokes or has any underlying lung disease. Sanchez is HIV-positive, but he has

not indicated that he is unable to provide self-care while incarcerated and his

condition appears stable. Sanchez also notes that he is suffering from muscle

wasting, but again does not explain how he is unable to provide self-care or how

those conditions make him more vulnerable to COVID-19.

      Second, the district court did not err when it determined that Sanchez did not

suffer an unwarranted sentencing disparity. Sanchez argues that his sentence is

similar to those of two defendants whose crimes resulted in much higher loss

amounts than his own. At the same time, he points to another defendant whose

loss amount was much closer to his and was sentenced to only 25 months’

imprisonment. But when considering sentencing disparities, we cannot look at loss

amount in a vacuum. And Sanchez ignores the aggravating factors in his case that

differentiate him from defendants who received lower sentences. Most notably,




                                          4
          USCA11 Case: 20-13162       Date Filed: 07/08/2021    Page: 5 of 5



after pleading guilty, Sanchez breached his plea agreement by continuing his

criminal activity, falsely implicating others, and destroying evidence.

      Finally, to the extent Sanchez argues that the alleged sentencing disparity

between him and other similar defendants constitutes an extraordinary and

compelling reason warranting compassionate release, that is not a reason the

district court can consider. As a panel of this Court recently held in United States

v. Bryant, 996 F.3d 1243 (11th Cir. 2021), the district court is limited to

considering those “extraordinary and compelling” reasons outlined in Sentencing

Guideline Policy Statement § 1B1.13 and the accompanying application note. Id.

at 1252. And while the policy statement contains a provision allowing defendants

to present “other” reasons unrelated to age, family, and medical conditions, those

“other” reasons must be approved by the Bureau of Prisons (“BOP”). Id. at 1262–

64. The purported sentencing disparity in Sanchez’s case is neither an age, family,

or medical condition, nor has BOP determined that it is an “other” reason

warranting compassionate release. Therefore, even if Sanchez were correct that his

sentence reflected an unwarranted sentencing disparity, that could not support his

motion for compassionate release.

      AFFIRMED.




                                          5